Citation Nr: 1508460	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for ventral hernia.  

2. Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS), with gastroesophageal reflux disease (GERD) and hiatal hernia.  

3.  Entitlement to an initial rating in excess of 30 percent for esophageal stricture.

4.  Entitlement to an effective date prior to January 14, 2013 for esophageal stricture.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney

ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a January 2011 rating decision, the RO granted service connection for a ventral hernia and denied an increased rating for IBS and GERD.  In June 2011, the Veteran filed a notice of disagreement, which included a claim that he was unemployable due to his IBS and GERD.  In a July 2012 statement of the case, the RO denied a total disability rating based on individual unemployability.

In a February 2014 rating decision, the RO granted a separate evaluation for esophageal stricture (previously addressed as dysphagia), with a 30 percent evaluation, effective January 14, 2013.  The RO also granted a 20 percent evaluation for ventral hernia, effective August 1, 2010.

Because the ventral hernia appeal involves disagreement with the initial rating assigned following the grant of service connection, the Board has characterized this issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Additionally, a higher rating is available for ventral hernia, and the Veteran is presumed to seek the maximum available benefit for a disability.  As such, that issue continues to be on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the esophageal stricture claims, the AOJ issued a February 2014 rating decision granting a separate 30 percent disability rating for that disability, effective January 14, 2013.  In July 2014, the Veteran provided a notice of disagreement, in which he disagreed with the rating granted and the effective date of his award.  The AOJ has not issued a SOC that addresses these issues. Therefore, the Board must remand these issues for the issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board also notes that the Veteran receives VA treatment through the Tampa and Orlando VA Healthcare Systems.  In the February 2014 supplemental statement of the case, the AOJ indicated that it had reviewed VA medical records from the Orlando VA Healthcare System, from July 2012 to February 2014.  Those records, however, are not associated with the claims file.  Therefore, all unassociated VA treatment records, including those from the Tampa (from August 2010 to the present) and Orlando (from July 2012 to the present) VA Healthcare Systems should be obtained for consideration in the appeal.

In January 2013, the Veteran underwent a VA examination regarding the esophagus and hernias.  However, that examination did not consider the current severity of his service-connected IBS.  Additionally, that VA examiner did not review the claims file, but rather indicated a review VA medical records.  As the Veteran's more recent VA medical records are not associated with the claims file, the VA examiner has reviewed records not available for the Board's review.  The Board finds that new VA examinations are necessary to provide a more complete review of the Veteran's current disabilities.  As to the TDIU claim, the Board further notes that the VA examinations should also consider the effects of the service-connected disabilities on the Veteran's employability.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should provide the Veteran with a statement of the case regarding the issues of an increased rating for esophageal stricture and an earlier effective date for the grant of service connection for an esophageal stricture.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The AOJ should obtain all unassociated VA treatment records, including from the Tampa (from August 2010 to the present) and Orlando (from July 2012 to the present) VA Healthcare Systems.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected IBS, with hiatal hernia and GERD.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner shall determine the extent, severity, and duration (including frequency) of any symptoms of
hiatal hernia and GERD.  The examiner should specify: 

(a) what symptoms the Veteran may have, including: pain, vomiting, material weight loss, hematemesis or melena, anemia, epigastric distress, dysphagia, pyrosis, regurgitation, and/or any accompanying substernal or arm or shoulder pain; and
(b) whether the symptoms result in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.

As to the IBS, the examiner should also specify:

(c) the degree and frequency of disturbances of bowel function with occasional episodes of abdominal distress; and
(d) where there is severe diarrhea, or alternating diarrhea and constipation, with more or less abdominal distress.

(e) The effects of IBS, with hiatal hernia and GERD, on the Veteran's employability should also be addressed.

(f) To the extent that the Veteran has any scarring related to the service-connected disabilities, the VA examiner should also provide appropriate measurements and findings regarding their severity.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.  

4.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected ventral hernia.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.  

The examiner shall determine the extent, severity, and duration (including frequency) of ventral hernia.  The examiner should specify whether there is/are: 

(a) postoperative wounds of a ventral hernia that are healed and result in no disability, with the use of a belt not indicated;
(b) a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt;
(c) a large postoperative ventral hernia, not well supported by belt under ordinary conditions; or
(d) a massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 
(e) The effects of the ventral hernia on the Veteran's employability should also be addressed.
(f) To the extent that the Veteran has any scarring related to the service-connected ventral hernia, the VA examiner should also provide appropriate measurements and findings regarding their severity.

A clear explanation for all opinions shall be provided, along with a discussion of the facts and medical principles.  

5.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

